Citation Nr: 1213504	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  00-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue, muscle fatigue, headaches, shortness of breath, heart palpitations, a skin disorder, numbness of the hands, cognitive impairment and memory loss - including due to undiagnosed illness.

2.  Entitlement to an effective date earlier than June 26, 2006, for the grant of service connection and a 40 percent rating for fibromyalgia.

3.  Whether the severance of service connection for an undiagnosed condition characterized by arthralgias of the hands, hips, ankles, and shoulders was proper.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to November 1994, including a tour in Southwest Asia during Operation Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) is from an October 1999 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision denied two service-connection claims:  (1) for fatigue (claimed as dizziness, headaches, joint aches/swelling, fatigue/cognitive impairment, memory loss, shortness of breath, muscle fatigue, heart palpitations, nausea and numbness in the hands due to undiagnosed illness); and (2) for narrowing of the 
C6-7 disc space with corresponding anterior osteophytosis of the vertebral bodies (claimed as neck and head pain).

These claims for service connection, however, are not based exclusively on undiagnosed illness and the presumptions these types of claims entail; rather, she also alleges entitlement to service connection for these conditions on the alternative theory of direct incurrence in service.

To support her claims, she and her husband testified at a hearing at the RO in August 2000 before a local Hearing Officer.  A transcript of the proceeding is of record.

In a July 2002 rating decision, service connection for chronic neck pain, narrowing of C6-C7 disc space, was denied.  In addition, service connection for an undiagnosed condition involving arthralgias of the hands, hips, ankles, and shoulders (claimed as joint pains) and an undiagnosed condition involving headaches, cognitive complaints, memory loss, shortness of breath, heart palpitations, fatigue, nausea and numbness of the hands, were denied.  That rating decision, however, granted service connection for undiagnosed illness involving vertigo (claimed as dizziness and tinnitus), retroactively effective from November 1997.

In November 2004 the Board remanded both claims back to the RO via the Appeals Management Center (AMC) to comply with the notice-and-duty-to-assist requirements of the Veterans Claims Assistance Act (VCAA).  The Board also instructed the AMC to send the Veteran a statement of the case (SOC) concerning her claim for service connection for narrowing of the C6-7 disc space with corresponding anterior osteophytosis of the vertebral bodies.  Manlincon v. West, 12 Vet. App. 238 (1999).  That SOC was issued in May 2006, and in response she submitted a substantive appeal (VA Form 9) in June 2006 to complete the steps required to perfect her appeal to the Board on this claim.  See 38 C.F.R. § 20.200. 

Also, a May 2004 rating decision by the RO in Boston, when it had jurisdiction, denied additional claims for service connection for irritable bowel syndrome (IBS) and a skin disorder.  A June 2004 RO letter informed the Veteran of that decision and of her procedural and appellate rights.  And in response she submitted a timely Notice of Disagreement (NOD) in May 2005 to the RO in Togus.  But just as before concerning the claim for her cervical spine disorder, the RO did not then send her an SOC addressing these additional issues.  See 38 C.F.R. §§ 19.26, 19.29 (2006).  So, pursuant to a November 2004 remand, an SOC concerning these claims was issued in May 2006, and she responded by perfecting her appeal of these claims by submitting a timely substantive appeal (VA Form 9).

In November 2006, she submitted private medical evidence of her diagnosis of fibromyalgia, and the report indicates her treating physician suggested this condition was an infection she may have contracted in Saudi, Arabia.  While fibromyalgia, i.e., muscle pain, may be the subject of service connection as a medically unexplained chronic multi-symptom illness - as evidenced by her claim for unexplained muscle fatigue, see 38 C.F.R. § 3.317(a)(2)(B), the Board deems her statement and accompanying medical evidence as an additional claim for service connection for this condition on a direct-incurrence basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining whether service connection is warranted, all potential theories of entitlement - direct, presumptive and secondary - must be considered).

In a May 2007 decision, the Board denied the claim for service connection for fatigue, dizziness, headaches, cognitive impairment, memory loss, muscle fatigue, shortness of breath, heart palpitations, nausea, and numbness in the hands due to undiagnosed illness.  The Board noted that one of the symptoms listed involved dizziness.  However, since this symptom had recently been attributed to a known diagnosis of vertigo, for which service connection had been established in the RO's July 2002 decision, that part of the Veteran's claim was no longer before the Board.  And since she had not separately appealed either the initial rating or effective date assigned for her vertigo, that claim was not at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these "downstream" issues).  The Board also remanded her claim for service connection for degenerative changes of the 6th and 7th cervical disc spaces with anterior osteophytosis of the vertebral bodies for additional evidentiary development.  

In addition to those two claims, the Veteran had filed a timely NOD in response to a May 2004 RO decision denying other claims for service connection for IBS and a skin disorder.  So in that May 2007 decision and remand, the Board therefore instructed the AMC to send her an SOC addressing these other claims.  See Manlincon, supra.

Thereafter, in a December 2008 rating decision, the RO granted service connection for IBS, assigning an initial 10 percent rating retroactively effective from June 2, 2003.  Since, however, the Veteran did not in response separately appeal either that initial rating or effective date assigned for her IBS, that claim was no longer before the Board.  See Grantham, supra.  The RO, however, continued to deny her claim for service connection for a skin disorder in an SOC issued in December 2008.  And since she responded by filing a timely substantive appeal, VA Form 9, later in December 2008, the Board gained jurisdiction to consider this additional claim.  See 38 C.F.R. § 20.200.

Meanwhile, the Veteran had appealed the Board's May 2007 denial of her claim for service connection for fatigue, dizziness, headaches, cognitive impairment, memory loss, muscle fatigue, shortness of breath, heart palpitations, nausea, and numbness in her hands due to undiagnosed illness to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2008 Order, granting a Joint Motion, the Court partially vacated the Board's decision - to the extent it had denied this claim, and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  And to comply with the Court's Order, the Board in turn remanded this claim to the RO via the AMC.  Although not vacated by the Court - since there had not been a final adjudication by the Board - the Board also remanded the claim for service connection for a skin disorder due to undiagnosed illness for additional evidentiary development.

In a January 2009 rating decision, the RO granted an increased, 40 percent, rating for the service-connected fibromyalgia, retroactively effective from June 26, 2006, and severed entitlement to service connection for an undiagnosed condition characterized by arthralgias of the hands, hips, ankles, and shoulders, which was rated as 20-percent disabling.  The Veteran filed a timely NOD, in response, alleging she was entitled to an earlier effective date for the grant of the 40 percent rating for her fibromyalgia; she also contested the propriety of the severance of service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders.  In a May 2010 deferred rating decision, the RO rejected the NOD regarding the propriety of the severance of service connection.  She was issued an SOC in February 2011.  In that SOC, the RO withdrew the May 2010 deferred rating decision and denied an earlier effective date for the assignment of the 40 percent rating for the fibromyalgia.  The RO also determined it was appropriate to have severed service connection for the undiagnosed condition characterized by arthralgias of the Veteran's hands, hips, ankles, and shoulders, which was rated as 20-percent disabling, and for an increased rating for her fibromyalgia.  Her attorney filed a timely substantive appeal, VA Form 9, later in February 2011 noting the Veteran was continuing to appeal for an earlier effective date regarding the fibromyalgia and was continuing to contest the propriety of the severance of service connection for the other symptoms mentioned.  The Board has jurisdiction to consider these earlier effective date and service connection severance claims.  See 38 C.F.R. § 20.200-02.  However, as a timely substantive appeal has not been submitted regarding the increased rating for the fibromyalgia from June 2006 onward, that issue is not in appellate status.  See 38 C.F.R. § 20.202

Also, in February 2009, the Board affirmed the denial of service connection for degenerative changes of the 6th and 7th cervical disc spaces with anterior osteophytosis of the vertebral bodies, and the Veteran appealed to the Court.  Pursuant to an April 2008 Order, granting a Joint Motion, the Board remanded the Veteran's claim for service connection for fatigue, dizziness, headaches, cognitive impairment, memory loss, muscle fatigue, shortness of breath, heart palpitations, and numbness in the hands due to undiagnosed illness, as well as her claim for service connection for a skin disorder due to undiagnosed illness.  The Board noted that two of the symptoms listed in her claim involved nausea and dizziness.  However, since nausea recently had been attributed to a known diagnosis of IBS, for which service connection had been established in the RO's December 2008 decision, this part of the Veteran's claim was no longer before the Board.  See Grantham, supra.  Similarly, her dizziness as mentioned had been attributed to her known diagnosis of vertigo, for which service connection had been established in the RO's July 2002 decision, and in effect since November 1997 this part of the claim also was no longer before the Board.  See id. 

In October 2009, the RO granted a total disability rating based on individual unemployability (TDIU), retroactively effective from February 2009.

In December 2009, during the pendency of her appeal to the Court, her attorney and VA's Office of General Counsel - representing the Secretary, filed a joint motion asking the Court to partially vacate the Board's decision to the extent it had denied this claim for service connection for cervical spine disability.  The parties also requested that the Court remand this claim for readjudication in compliance with directives specified.  In January 2010, the Court issued an order granting the joint motion for partial remand and returned the case to the Board.  In an April 2010 decision, the Board again denied the cervical spine disability claim.  

The claims for service connection for numbness of the hands, cognitive impairment and memory loss - including as due to undiagnosed illness, for an effective date earlier than June 23, 2006, for the assignment of the 40 percent rating for the service-connected fibromyalgia, and concerning whether the severance of entitlement to service connection for an undiagnosed condition characterized by arthralgias of the hands, hips, ankles, and shoulders was proper are addressed in the REMAND portion of this decision below.  And since the Veteran is represented in this appeal by a private attorney, the remand of these claims is directly to the RO.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War in support of Operation Desert Storm/Desert Shield.

2.  She submitted a claim for service connection for fatigue, muscle fatigue, and headaches the month she separated from service in November 1994, and her entitlement to service connection for fibromyalgia arose on the day after her separation from service, so as of November 13, 1994.

3.  The preponderance of the competent medical and other evidence of record, however, reflects that there are no objective clinical indications of chronic, recurrent shortness of breath, heart palpitations, or a skin disorder as a result of her military service; and she has not experienced related symptoms that are due to or associated with undiagnosed illnesses.



CONCLUSIONS OF LAW

1.  The Veteran's shortness of breath, heart palpitations, and skin disorder were not incurred in or aggravated by her military service and may not be presumed to have been incurred in service, including the result of undiagnosed illnesses.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

2.  But the criteria are met for an effective date of November 13, 1994, for her fatigue, muscle fatigue, and headaches.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.317, 3.400, 19.32, 20.200, 20.302(b) (2011). 

3.  The criteria also are met for a slightly earlier effective date of June 23, 2006 (rather than June 26, 2006), for the grant of service connection and the 40 percent rating for her fibromyalgia.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

This appeal dates back several years - indeed, to October 1999 - so before the VCAA even came to exist since not enacted until November 9, 2000, a little more than a year later.  In Pelegrini, the Court clarified that in this situation VA does not have to vitiate the finality of that prior decision and start the whole adjudicatory process anew, as if that earlier decision was not made.  Rather, VA need only provide the required VCAA notice and then readjudicate the claims, including in an SOC or SSOC, such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of the claims.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).

In this case and pursuant to the Board's November 2004 remand, the RO sent the Veteran a letter later in November 2004 providing her notice regarding what information and evidence was needed to substantiate her claim for service connection, as well as what information and evidence she needed to submit, what information and evidence would be obtained by VA for her, and the need for her to advise VA of and to submit any further evidence that was relevant to her claim.  Other records show the Appeals Management Center (AMC) recertified her appeal to the Board after the Court had issued the Dingess/Hartman decision, so she has not been informed of how "downstream" disability ratings and effective dates are assigned and the type of evidence and information impacting those downstream determinations.  The September 2006 SSOC did not address these additional elements of her claim.  But this is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error regarding her heart palpitations, shortness of breath and skin disorder claims because the Board is denying her underlying claims for service connection, so the downstream disability rating and effective date elements of these claims ultimately are moot.  38 C.F.R. § 20.1102.  She was in fact given such downstream notice in December 2008 regarding her claims for fatigue, muscle fatigue, and headaches as symptoms of her fibromyalgia, and the Board is partly remanding this claim for further development and consideration.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained her service treatment records (STRs), VA treatment records, and private treatment records.  

VA also afforded her a general medical examination in May 2012 to determine whether her claimed disabilities at issue are attributable to her military service or indications of undiagnosed illnesses the result of her service as she is alleging.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And in scheduling that May 2012 VA compensation examination for this medical comment, and receiving opinion on these issues, there was compliance with the February 2009 remand directive in further developing these claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives, and that the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing the alternative notion of "substantial", if not "exact", compliance).

Regarding her claim for an earlier effective date, VA's General Counsel has held that no additional VCAA notice is required in this circumstance for such a "downstream" issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in April 2009, addressing the "downstream" earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 26, 2006, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  In any event, for reasons and bases that will be discussed, this decision will find that her fibromyalgia claim was originally filed on November 13, 1994, the same month as her separation from service.  The portion of the claim that resultantly would consider the percentage rating to be assigned prior to June 2006 is being remanded to the RO for additional development and consideration.  Hence, no further notice or assistance to her is required with her claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Factual Background

The service treatment records (STRs) contain a February 1993 entry indicating the Veteran complained of blurred vision because something had flown into her left eye that morning.  In the section related to her personal medical history, she denied any history of headaches.  In December 1993, she presented with complaints of having vomited five times since the previous evening and a low-grade fever.  The examiner diagnosed viral syndrome.  A March 1994 report of periodic medical examination reflects that all areas were assessed as normal.  The March 1994 electrocardiogram (EKG/ECG) during that examination also was normal.  She was deemed physically fit for worldwide duty.  The primary notation was that she exceeded her maximum allowable weight by 19 pounds.  Her military service ended in November 1994.

During a December 1994 VA general medical examination, so the following month, she told the examiner that she had experienced an episode of diarrhea and vomiting in Saudi Arabia that had lasted two weeks.  She also reported that she sometimes had shortness of breath not associated with exertion that lasted two to three minutes.  The report reflects no mention of any numbness in her hands.  The examiner noted no abnormalities of the Veteran's skin or lymphatic and hemic systems.  Examination of her cardiovascular system was negative, as well; there were no bruits and no arrhythmias.  She had good posterior tibial and dorsalis pedis pulses, her respiratory system was normal, and her digestive system was normal.  Examination of her neurological system also revealed no abnormalities.  Her cranial nerves and optic fundi were within normal limits. 


While residing in Italy, the Veteran had another examination in January 1999, which was conducted by an Air Force physician at the U.S Air Force Medical Facility, Aviano Air Base, Italy.  She indicated that she had experienced all of the complaints at issue, including numbness in her hands.  She has since asserted that the examination was inadequate because the local examiners were insufficiently experienced to conduct examinations related to the Persian Gulf War.  Nonetheless, the Board sees that the objective clinical findings at that examination were similar to those of the 1994 VA examination.  So there is a sense of consistency in these results, thereby suggesting they are indeed truly indicative of her medical status at the time. 

The examiner noted no abnormalities in the Veteran's lymphatic and hemic systems, respiratory system, or cardiovascular system.  The examiner also noted there was no decrease in the Veteran's sensory or motor function of her extremities.  The diagnoses included history of fatigue. 

The claims file also reflects a June 1999 note of an Italian physician to the effect that test results revealed no evidence of systemic connectivitis or primary chronic inflammatory rheumatic disease.  He added that while the Veteran and "physical-hematochemical objectivity" suggested fibrositis at the ileo-lumbar ligaments, she needed to lose weight.  She was weighing about 266 pounds. 

In her written submissions after the 1999 examination, and at her hearing, the Veteran asserted the examination was inadequate because the military examiner had never before conducted a VA Compensation and Pension examination and that he did not know what to look for insofar as illness related to the Persian Gulf War. 

Her representative also conceded at the hearing that it was difficult to distinguish between the Veteran's symptoms deemed related to her service-connected low back disorder and those she attributed to undiagnosed Persian Gulf War illness.  See Transcript, pp. 7, 9. 


The Veteran said she shook her hands to relieve the numbness, which she attributed to her head and neck problems (cervical radiculopathy?).  She told the Hearing Officer that her pinkies were a little numb as she testified at the hearing.  When the Hearing Officer asked her if she was claiming her headaches as related to her neck claim or as an undiagnosed illness, she replied that she believed it was more related to her undiagnosed illness claim.  She described her fatigue and dizziness as occurring in cycles along with her cognitive disruptions.  They seemed to occur in linear environments, like whenever she entered a supermarket.  She placed the onset of her heart palpitations as approximately September 1994, just before she separated from active service, but she indicated that she did not actually receive treatment for them until after her discharge. 

Following the hearing, the Veteran was given additional VA examinations, including a fee-basis neurological examination.  The September 2000 heart work-up revealed no abnormalities.  The treatment note reflects that she denied any central nervous system manifestations, angina, or prodromics.  Examination revealed she overweight.  No abnormalities were noted. 

On the exercise treadmill test, the Veteran exercised for 7.75 minutes and achieved a workload of 8 metabolic equivalents (METS) [note:  one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2].  No EKG changes were noted.  A single premature ventricular contraction was noted.  The diagnosis was negative exercise treadmill test and no significant arrhythmia.  Holter monitor and echocardiogram were normal.  The Veteran's ejection fraction was 75 percent.  A January 2001 addendum to that evaluation clarifies there was no evidence of organic heart disease. 

The October 2000 fee-basis neurological examination report reflects that the examiner (Dr. A.) reviewed the claims file.  The Veteran told the examiner that she had intermittent paresthesias in her upper extremities, as well as headaches and short-term memory loss.  She described her headaches as "regular" headaches, which she got fairly frequently, and "quick" headaches, which occurred much less frequently.  The regular ones were holocephic but most noticeable in the frontal and vertex regions bilaterally.  They could last three or four days or just an hour or two and were readily treatable with Ibuprofen.  They were not associated with sonophotophobia, nausea, vomiting, or neurologic symptoms, and were not really incapacitating.  The quick ones had started only two to three years before the examination, and she described them as beginning in the suboccipital region on one side or the other and they "zoom up" to the vertex.  They were very brief.  She experienced three of four of those a week but could go a couple of months without any at all.  She also described intermittent dizziness, which felt like one foot going upstairs and the other one down. 

The Veteran also described the numbness in her hands as occurring in the right or left fourth or fifth fingers and hypothenar region, and occasionally extending up into her elbow.  They tended to occur in the afternoon, lasted a couple of hours, and were gone upon awakening the next morning.  At the time of the examination, she was employed full time as a secretary at Malmstrom Air Force Base, MT. 

The examiner noted that, while detailed mental status testing was not performed, the Veteran's cognitive function seemed quite good.  She was alert, very pleasant and cooperative, and fairly obese.  The cranial nerves were normal and visual fields were intact to confrontation.  Fundoscopy was unremarkable.  Corneal reflexes were brisk and symmetrical, facial sensation was intact, and pterygoid and masseter functions were symmetrical.  There did not appear to be any weakness of the facial muscles, and there was no facial asymmetry of consequence.  Hearing, as tested by lightly rubbed fingers at 8 to 10 centimeters, was intact.  Tongue protruded in the midline.  Motor examination of upper and lower extremities was unremarkable with respect to muscle tone, and there were no involuntary movements.  Deep tendon reflexes were normally-active and symmetrical.  No pathological reflexes, including Babinski's sign, were elicited.  Sensory examination was unremarkable. 


Dr. A.'s diagnoses were as follows: 

Intermittent tension-type headaches.  The examiner observed that it was one of the primary headache disorders and it was of unknown etiology.  Nonetheless, he was unable to ascribe the origin of the disorder as related to the Veterans' service in the Middle East, as the headache disorder was very common in the population.  Further, the Veteran appeared to describe intermittent occipital neuralgia-type pains, but similar pains may be related to degenerative joint disease (DJD) of the cervical spine. 

Episodic dizziness, preceded by tinnitus that was almost certainly a peripheral disorder that involved her inner ear.  The examiner deemed the described episodes as too brief for Ménière's disease - though that was a possibility. 

Intermittent paresthesias affecting the fourth and fifth fingers.  The examiner hypothesized that the Veteran experienced intermittent compression of the ulnar nerves at the elbows, and that she might have ulnar neuropathies. 

In summarizing his findings, Dr. A. indicated that none of the Veteran's symptoms were attributable to her service in the Persian Gulf War Theater.  Although the electromyogram (EMG) he conducted did not confirm his diagnosis of ulnar nerve pathology, as he interpreted it as a normal study, he nonetheless believed the Veteran's hand numbness was secondary to compression of the ulnar nerves. 

The addendum also indicates the Veteran's pulmonary examination was negative.  At the RO's request, the physician's assistant (PA) who conducted the pulmonary examination reviewed the neurological examination report.  He noted that Dr. A.'s diagnosis of tension headaches was an actual diagnosis, and therefore did not constitute an unknown disorder, as his notes were very clear in that regard.  Further, the EMG was normal. 


A February 2001 otolaryngological (Ear, Nose, and Throat (ENT)) note reflects that the Veteran had a six-year-plus history of fleeting episodes of hazy vertigo, as opposed to peripheral vertigo that disorders of the inner ear can cause.  The episodes were not associated with nausea or other vegetative signs such as sweating.  The Veteran denied fullness in the ears or fluctuating loss of hearing during the episodes, but she had tinnitus that necessarily occur with the dizzy spells.  There were no known triggers, and they occurred on average of four times a week.  Examination of her ears was unremarkable.  The examiner noted an impression of hazy vertigo of undetermined etiology.  He indicated the Veteran might have an atypical Ménière's syndrome, though the episodes were unusually brief for that problem.  Or, he said, the symptoms could be related to an intermittent vascular spasm in the vestibular area, but that usually caused peripheral vertigo with associated nausea, vomiting, and spinning sensation. 

The examiner indicated the Veteran's symptoms were due either to possible Ménière's syndrome or hazy vertigo related to cervical arthritis, vascular problems or auto-immune disease.  Ototoxicity from environmental exposure was deemed unlikely because the Veteran's symptoms did not correlate with inner ear disease. 

A VA Persian Gulf war examination was conducted in May 2002.  She reported her symptoms as set forth above.  The examiner erroneously noted that the 2000 heart work-up had resulted in a diagnosis of paroxysmal supraventricular tachycardia, but also indicated it did not seem to be much of a problem at the time of the examination.  Objective physical evaluation revealed her lungs were clear to auscultation, that her heart was regular without gallop or murmur, and that her upper extremities range of motion was "okay."  The diagnoses were based solely on her history, and consults were recommended. 

A fee basis examination was conducted in April 2004 primarily for IBS.  However, the examiner reported that the Veteran also presented with a skin condition.  the Veteran stated that her skin conditions started when she was stationed in the Persian Gulf in 1991.  She developed reddish pustules on her neck arms and legs.  Her skin had returned to normal on her legs and neck, but not her arms.  The skin was pink/red with dry skin and various bumps.  The pertinent diagnosis was other specified skin disorder.  

The Veteran was again examined in September 2005 while her case was on remand.  The neurological examination report reflects that she complained of forgetfulness, but she was driving satisfactorily.  Also, since her separation from active service, she had earned a degree in psychology and a Masters Degree in Education.  She told the examiner that she worked for VA, that her dizziness had fluctuated greatly since 1993 when she was pregnant, but that there was no vomiting associated with it.  Her headaches, she said, occurred about three to four times a week, and they involved either side.  The longest she had gone without headaches was two months and, until two years earlier, she had no visual phenomena prior to the headaches.  She felt an occasional extra heartbeat. 

The examiner pointed out the Veteran could identify Calvin Coolidge, and she subtracted 7 from 100 quickly.  Two-part commands were done rapidly.  Physical examination revealed she was able to walk on her toes and heels and jog.  Romberg was normal, as were her pupils, discs, rotations, and fields.  There were no bruits in her neck or over the scalp or over the orbits.  The examiner specifically noted that she dressed and undressed with extreme alacrity considering her weight.  Muscle strengths were all normal, Babinski signs were absent, traced figures were normal in four extremities, and joint sense was normal in the toes.  He diagnosed headaches for 12 years, neurologically negative except for obesity, migraine variant. 

The Board notes that, in her response to the examination report, the Veteran expressed concern with the examiner's comment on how rapidly she dressed and undressed.  But she should keep in mind the examination was of her neurological system.  The Board reads the examiner's comment in the context that her speed in dressing and undressing suggested no deficits in her movements or coordination, and the Board is confident that the examiner meant it in that context. 


The September 2005 heart examination report reflects that the examiner noted the Veteran's history of occasional premature contractions.  She told the examiner they happened almost every day, but that they did not interfere with her daily activities.  When she felt an irregular contraction, it kind of took her breath away "for a flash."  She denied any dizziness, chest pain, shortness of breath, or dyspnea on exertion when she did things.  She had no pedal edema, and she had never been diagnosed with any heart disease, hypertension, or any problems with her heart.  She also denied any paroxysmal nocturnal dyspnea. 

Objective physical examination revealed her blood pressure as 136/84 to 86 bilaterally times three.  Her pulse was 96 and absolutely regular.  The examiner noted that he palpated her pulse for over a minute on several occasions while examining her, and she had no evidence of premature contractions.  No pedal edema was noted, and she had good peripheral pulses.  The examiner noted that his review of the claims file revealed several previous cardiac evaluations over the past 10 years, including Holter monitors, echo exams, and EKGs, which showed no convincing evidence of any type of heart disease.  He reiterated this in his diagnosis.  He observed that the Veteran's symptoms were consistent with a history of premature contractions, which are not thought to be a sign necessarily of heart disease.  He also noted that her past evaluations, as well as his, indicated she did not have a serious problem with the contractions.  As a result, he concluded she had no evidence of heart disease. 

Due to a clinical indication of lymphoma, a private magnetic resonance imaging (MRI) of the head/brain was obtained in November 2005.  Multiple white matter signal abnormalities in the brain were found.  In general, the report noted that this anomaly could be possibly due to demyelination, such as in multiple sclerosis, vascular disease, or drug toxicity.  The report noted that an infectious or malignant process was not likely.  In December 2005, the Veteran was diagnosed with non-Hodgkin's lymphoma and her treatment has included chemotherapy.  


She had another VA examination in June 2006 by the same examiner that had conducted the September 2005 heart examination.  The examination was to determine whether she had fibromyalgia, but the physical findings and comments are relevant to this appeal.  The examination report states the Veteran told the examiner that she had generalized aching, primarily in her hands and feet pretty much all the time.  During flare-ups her hands cramp and she cannot use them.  She estimated that she had lost 30 days from work due to her problems, but most of the lost days were related to her chemotherapy and radiation therapy for her lymphoma.  She was unable to tell the examiner what seemed to precipitate or trigger her symptoms or what seem to ease them.  She said she had problems with her hands, arms, and back, and pains in some of her muscles.  Physical examination revealed some tenderness to direct palpation in a number of areas.  There was tenderness to direct palpation in the left nuchal area and tenderness at the base of the right shoulder and over the right acromioclavicular joint, but not on the left.  There was no tenderness between the shoulder blades.  There also was tenderness in the spinal areas not the subject of this decision.  Her muscle strength in the involved areas was grossly normal. 

The examiner observed that the Veteran's various diagnostic tests have been essentially normal.  He noted that the neurologist previously diagnosed her as having a migraine variant for headaches, and her situational depression was associated with her cancer treatment.  The examiner also noted his review of the claims file indicated the extensive work-up in 2002 for memory loss, and the testing showed no evidence of memory loss.  The Veteran shared essentially the same history as she did at the 2002 work-up, which is that she was not sharp as she once was but it is not a severe impairment.  The examiner observed that the Veteran only noted the numbness in her hands when she had flare-ups in her joints.  He opined that her nausea was more likely than not associated with her IBS.  Further, as he opined at the 2005 examination, she related her shortness of breath to her episodes of cardiac arrhythmia (and that there is no evidence of heart disease).  He also noted that the Veteran's dizziness was diagnosed as part of the symptomatology for her 

labyrinthitis, and her fatigue was muscle fatigue.  None of his diagnoses, he observed, were attributable to an undiagnosed illness.  The examiner also opined that the Veteran manifested sufficient trigger points to meet the criteria for fibromyalgia. 

In her response to the October 2006 SSOC, the Veteran asserted that the examiner did not accurately record or report the history she provided him at that examination.  She also asserted that she believed the examiner had a personal bias against the concept of an undiagnosed illness.  She apparently based her subjective opinion on her assertion that the examiner began the examination by commenting that he thought they had disposed of her appeal with the September 2005 examination.  In any event, the Board notes that the objective clinical findings at the examination are clear and they are essentially consistent with the prior examinations of record by different examiners. 

In a June 2007 statement, A.S. M.D., noted that he had been recently treating the Veteran for fibromyalgia.  He indicated that she had the following symptoms of fibromyalgia: fatigue, headaches, cognitive difficulties, IBS, rapid and inappropriate fatigue on exercise, widespread pain and soft tissue hypersensitivity, and 14 out of 18 diagnostic tender points.  

In an August 2007 statement, the Veteran believed that her symptoms of fatigue, headaches, memory loss, muscle fatigue, are a part of her fibromyalgia.  

A VA general medical examination was conducted in July 2009.  The Veteran's claims file was not reviewed by the examiner.  The diagnoses were fibromyalgia, with generalized muscle aches; depression; and bilateral peripheral neuropathy.  In a separate report, the Veteran examiner also stated that the Veteran has occasional nausea, but no vomiting.  She also complained of alternating constipation and diarrhea.  The diagnosis was IBS.


A VA general medical examination was conducted in May 2011.  After a review of the Veteran's claims file, consultation and examination, the examiner opined that the Veteran's fatigue was a general symptom which could be attributed to several diagnosed disorders, a side effect of the Veteran's medication, depression and fibromyalgia.  The Veteran's muscle fatigue was due to her fibromyalgia.  No disequilibrium was found on this examination.  Her headaches could be diagnosed as tension headaches due to her mental health complaints and fibromyalgia.  Her muscle fatigue is due to her fibromyalgia.  There were no abnormalities found on examination or testing consistent with dyspnea, which could be associated with fibromyalgia but there are no records indicating this complaint in service or within one year of separation from service.  There were no definite association with the Veteran's sensation of heart palpitations and Holter monitor and stress testing.  There were no complaints of palpations associated with a known cardiac disorder in service or within one year of separation from service.  The examiner stated that premature heart beats were a common finding in the general population.  The examiner found no current skin condition on examination.  The examiner noted that the Veteran had a known diagnosed skin disorder in the past, dermal hypersensitivity reaction with perifolliculitis in 2002.  

The examiner also opined that there was no separate diagnosis of dyspnea or heart palpitations, as those symptoms were not found on examination.   

The examiner also noted that there was limited/suggested evidence of an association between the fibromyalgia and Persian Gulf service, there was no significant evidence to show that any of the above-diagnosed conditions were associated with Persian Gulf service or undiagnosed illness.  The examiner excluded the Veteran's cognitive and memory complaints in this conclusion, and noted that a separate mental disorders examination was conducted.  


III.  Analysis

A.  Direct and Presumptive Service Connection

The Veteran contends, in part, that she has had heart palpitations, shortness of breath, and a skin disorder continuously since service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Some conditions like cardiovascular disease are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997(.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Reasonable doubt concerning any issue material to the determination of service connection is resolved in the Veteran's favor.  38 C.F.R. § 3.102.  Reasonable doubt is doubt that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  Id.  The question is whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Turning back now to the facts of this particular case.  As mentioned, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed; without this minimum level of proof, there can be no valid claim).  At the very least, she must establish she has had the claimed condition at some point since the filing of her claim.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Here, though, at no time during the pendency of this appeal has the Veteran demonstrated, nor has the evidence shown, that she has ever had a diagnosed disability involving shortness of breath or heart palpitations.  The threshold for receiving a VA compensation examination, however, is lower, as there need only be persistent or recurrent symptoms suggestive of a disability, not necessarily an underlying diagnosis for these symptoms.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  To this end, the May 2012 VA general medical examiner noted that, although the Veteran does not have a current skin disorder, she has had diagnoses of skin disorders in the recent past.  So she has at least established she has had this claimed condition since the filing of this claim.  The question then becomes whether this skin disorder is the result of her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Her STRs fail to reflect any complaints of or treatment for a skin condition during her service.  And while this, alone, is not determinative of whether she had a skin disorder during her service, it is entirely permissible for the Board to consider this as evidence against this notion.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  This notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as treatment records (e.g., STRs).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Concerning this determinative issue of causation, the May 2011 VA general medical examiner determined the Veteran's skin disorders (referring to the disorders she had experienced in the recent past, though not necessarily at the time of that examination) were neither caused by nor a result of her military service.  So this VA compensation examiner clearly disassociated any skin disorder the Veteran had experienced, whenever, from her military service.  The Veteran has not submitted any medical nexus opinion tending to contradict this VA compensation examiner's unfavorable opinion, so the opinion is unrefuted.

But there remains the possibility of her alternatively establishing this required nexus (i.e., linkage between her skin disorder and military service) by showing she has experienced skin disorder related symptoms on a continual basis since her service.  Skin disorders, by the very nature, sometimes have a history of remission and recurrence, and the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused Veteran to miss three to four months of work at a time).  However, in Voerth v. West, the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  And the Veteran in this instance has failed to establish a waxing and waning of her skin condition, to account for its sometimes presence and other times absence, or in any event its persistence on a continual basis since her military service to establish the required nexus by way of continuity of symptomatology since her service.  Her contentions that she has experienced symptomatology associated with a skin condition continually since service, even though competent, are not also credible in light of the negative or 

unremarkable findings of such during her service and not so much as mention of a relevant complaint for several ensuing years after the conclusion of her service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneously dated evidence has greater probative value than a contrary history as reported by the Veteran long after the fact).

In her initial application for VA compensation benefits (on VA Form 21-526), which she filed in November 1994 rather immediately upon her discharge from service, she referred to a low back condition and generically to "Persian Gulf Syndrome."  But when subsequently examined for VA compensation purposes in December 1994 in connection with that initial claim, she did not refer to a skin disorder of any sort as one of the conditions included in her generic claim for "Persian Gulf Syndrome."  Instead, she cited several other unrelated symptoms and illnesses.  Had she in fact been experiencing a skin disorder since her service, especially as a result of or since her service during the Persian Gulf War, then it stands to reason and seems only logical that she would have mentioned this when filing that initial claim, but she clearly did not.  It was not until more recently that she dated this claimed disorder back to her military service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in her favor, and this claim resultantly must be denied.  38 C.F.R. § 3.102.


B.  Presumptive Service Connection based on Undiagnosed Illness

The exception to the requirement for a diagnosed disability is when the Veteran's claim is instead predicated on the notion that her claimed disability is a symptom or manifestation of an undiagnosed illness or qualifying chronic disability.

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  In the present case, there is no question that the Veteran meets this definition. 

There are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

As pertinent here, an examination in May 2002 diagnosed other specified skin disorder.  The Board resultantly remanded the claim, in part, to determine whether that diagnosis signified the Veteran had an undiagnosed illness.  But after an examination and review of the Veteran's claims file, the examiner who conducted the May 2011 general medical examination for compensation purposes opined that none of the conditions at issue were manifestations of unknown illness.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  Thus, any Persian Gulf War theory of entitlement would be untenable.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

IV.  Earlier Effective Date Claim

As already alluded to, the month she separated from service in November 1994, the Veteran requested service connection for "Persian Gulf Syndrome."

A July 2002 rating decision granted service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders(claimed as joint pains) and assigned a 20 percent rating retroactively effective from November 13, 1994, the day after her service had ended when she had returned to life as a civilian.  That decision denied service connection for an undiagnosed condition characterized by headaches, cognitive complaints, shortness of breath, heart palpitations, fatigue, nausea, and numbness of the hands.  She has continuously appealed the denial of this claim.

In November 2006, she requested service connection for fibromyalgia.  And in a January 2009 rating decision, the RO granted an increased, 40 percent, rating for her since service connected fibromyalgia, retroactively effective from June 2006, and severed her entitlement to service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders, effective June 26, 2006.  She submitted a timely appeal regarding the assignment of that 40 percent rating as of June 2006.  She essentially argues that she has had fibromyalgia since separating from service and, therefore, is entitled to the 40 percent rating for this disability since then (not just as of June 2006).  As proof of her contention she notes that a private treatment record dated in June 1999, so from several years prior, suggested she had fibrositis of the ileo-lumbar ligaments.

Appellate review is initiated by filing a timely NOD and, after receiving an SOC, completed by also filing a timely substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).  The Veteran has continuously appealed the July 2002 denial of her claim.  In addition, she timely appealed for the assignment of an earlier effective date for the increased, 40 percent, rating for her fibromyalgia.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (indicating there is no basis for a free-standing earlier effective date claim from matters addressed in a prior, final and binding, rating decision).

Her complaints of fatigue, muscle fatigue, and headaches have been attributed to her fibromyalgia, so to a known (rather than unknown) clinical diagnosis.  See VA general medical examination report of May 2011.  Moreover, since the fibromyalgia already has been deemed service connected, competent and credible evidence has established that her associated fatigue, muscle fatigue, and headaches - as part and parcel of the fibromyalgia, are attributable to her military service.  And since she has had a 40 percent rating for the fibromyalgia, VA cannot additionally compensate her from June 2006 for these very same symptoms since this would, in turn, violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, as she has continuously appealed the initial denial of this claim regarding service connection for these symptoms since separation from service, November 13, 1994, the Board must now consider at the very least whether she is entitled to a higher than 20 percent rating for the disability prior to June 2006.

As will be explained in greater detail below, additional agency of original jurisdiction development will be needed to resolve this issue.  However, one part of this decision can be made without additional development.  

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025. 

So the 40 percent rating is the maximum schedular rating permissible under the applicable Diagnostic Code.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two determinative issues in any claim of entitlement to an earlier effective date for increased compensation are:  (1) the date of the claim and (2) the date of entitlement to an increase. 

It follows that three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet App 125, 126 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 


The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

With all of this in mind, the Board turns to the first determinative issue - the date of receipt of the Veteran's claim.  A review of the file shows that her claim was received in November 2006.  Having determined the date of her claim for an increased rating was November 2006, the next inquiry in the analysis is when she met the requirements for service connection and for the 40-percent rating, including considering whether this was during the one year immediately preceding her claim.  The report of her June 23, 2006 VA examination indicates she met the requirements for this rating.

The RO assigned the wrong date for that examination, June 26, 2006, which is the date the VA examiner signed and approved the examination report.  The correct date is June 23, 2006, the date of the actual VA examination when her increased symptoms were first discovered (factually ascertainable).  Therefore, she is entitled to that slightly earlier effective date for the assignment of the increased, 40 percent, rating.  Ultimately, though, this will not result in the grant of additional compensation as she must be entitled to at least an earlier effective date during the preceding month, not as of the same month.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 (payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation (DIC) may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.)  Again, though, additional development will be accomplished to completely resolve this issue and determine the disability rating to be assigned for the fibromyalgia from November 13, 1994, that is, prior to this revised June 23, 2006 effective date.


ORDER

The claim of entitlement to service connection for heart palpitations, shortness of breath and a skin disorder is denied.

However, the Veteran is entitled to an effective date of November 13, 1994, for the grant of service connection for her fibromyalgia, which was then claimed as fatigue, muscle fatigue, and headaches.

Also, entitlement to a slightly earlier effective date of June 23, 2006 (rather than June 26, 2006), is granted for the assignment of the 40 percent rating for her fibromyalgia - initially claimed as fatigue, muscle fatigue, and headaches.



REMAND

The examiner who conducted the May 2011 VA general medical examination stated that there was no definite radiculopathy or neuropathy to explain the Veteran's hand numbness.  The examiner also stated, however, that hand numbness can be associated with fibromyalgia.

The examiner who conducted the May 2011 VA mental disorders examination stated that she did not have the time to review the Veteran's claims file.  However, no remarkable cognitive impairment was noted on examination, and she added that updated psychological testing, which can be conducted at the Salisbury, North Carolina, VA Medical Center (VAMC), would be needed to determine the specific nature and extent of any memory impairment.  In an addendum dated in December 2011, that examiner indicated the Veteran's claims file since had been reviewed.  That examiner then reiterated that the etiology of any possible cognitive/memory impairment cannot be determined without further psychological testing.  

Regrettably, then, there was not compliance with the Board's prior remand directives regarding these three claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Another remand is needed to resolve these three claims.  As noted above a finding by competent medical personnel that the Veteran's hand numbness may a part of her service-connected fibromyalgia may have an impact on her earlier effective date and severance claims.  Therefore, this issue must be resolved prior to a decision on the other issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on another); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Therefore, the RO must first consider the rating(s) to be assigned for the Veteran's fibromyalgia from November 13, 1994, to June 23, 2006, after a decision is made on the hand numbness claim.  

Regarding the severance claim, the month she was separated from service in November 1994, she requested service connection for "Persian Gulf Syndrome."  A July 2002 rating decision granted service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders(claimed as joint pains) and assigned a 20 percent rating retroactively effective from November 13, 1994.

In November 2006, she requested service connection for fibromyalgia.  And in a January 2009 rating decision, the RO granted an increased, 40 percent, rating for the service-connected fibromyalgia, retroactively effective from June 2006, and resultantly severed entitlement to service connection for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders, effective June 26, 2006 (which this decision has changed to June 23, 2006).

The Board has considered the implications of the change in diagnostic codes for this portion of the appeal period and recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Service connection for the Veteran's disability had remained in effect for more than 10 years and, thus, is protected under 38 U.S.C.A. § 1159.  The Board must first consider whether the June 2006 change in the assignment of the Diagnostic Code used in rating her disability was analogous to severance of a protected disability.

Under 38 U.S.C.A. § 1159: 

Service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.

It has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  

In June 2011, both the Veterans Court (CAVC) and the Federal Circuit Court considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011), see also Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011) . 

In Murray, the Veteran had initially been assigned a compensable rating for a left knee disability under the rating code for instability for more than 10 years.  Subsequently, the RO changed the rating code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  The CAVC determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed despite the application of a new Diagnostic Code. 

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The CAVC affirmed the Board and the Veteran appealed to the Federal Circuit. 

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when the VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at p.p. 7-8.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id., at p. 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service connected even though the Diagnostic Code may have changed.  Id., at p. 9.

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id. at p. 10.  

The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention."  Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA general counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence).  Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result.  Thus, the Federal Circuit found that "to determine that the change of the situs of the disability-or the Diagnostic Code associated with it-was a severance of one service connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute." 

The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept.  Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the CAVC was noted to have held that the correction of the situs of the injury was not a violation of § 1159, because that the Veteran remained service connected for the disability at issue. 

Thus, based on the foregoing, the Federal Circuit held that that service connection for a "disability" is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability. 

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  

Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms, would fall short of the holding in Read.  Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected. 

With this distinction in mind, the Veteran and her attorney essentially argue that the change in diagnostic codes in this case constituted an impermissible severance because it is possible for a Veteran to have separate and distinct manifestations from the same disability that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Specifically, they argue that the initial grant of service connection related to arthralgias, a joint condition, and service connection was subsequently granted for fibromyalgia, a muscle condition.  Thus they maintain that the Veteran is entitled to a 40 percent rating for her fibromyalgia from November 13, 1994, and the 20 percent rating subsequent to June 2006.  The Board notes that "[a]rthralgia is defined as pain in a joint," Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); and fibromyalgia - "fibro is a prefix denoting relationship to fibers" and "myalgia is "muscular pain."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Accordingly, the Veteran's disability must be evaluated under all potentially applicable rating criteria in determining whether separate evaluations are warranted for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders, and fibromyalgia from June 2006 forward.

VA may - and indeed must - consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  (Quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Return the claims files (c-files) to the May 2011 VA general medical compensation examiner.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.

Ascertain, if possible, the etiology of the Veteran's subjective complaints of numbness in her hands that is at issue in this appeal.  This includes determining whether this numbness is due to a known diagnosed disorder, specifically her service-connected fibromyalgia.  The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's hand numbness is due to her fibromyalgia.  A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

2.  Request the additional psychological testing the May 2011 VA mental disorders compensation examiner indicated is necessary to determine the etiology of the Veteran's cognitive and memory impairment.  This VA mental disorders examiner also identified the VA facility that has the capacity to provide this additional necessary testing.  This includes determining whether these claimed disorders are due to an undiagnosed illness versus a known diagnosed disorder.  And, if known, the examiner must specify this diagnosis and indicate whether the diagnosed disorder is of service origin.  To this end, the examiner must express any opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood).  A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.  To facilitate making these determinations, please review the report of the Veteran's past VA examinations, as well as the other relevant evidence in her claims file, including a copy of this remand.

3.  After adjudicating the hand numbness, cognitive impairment, and memory loss claims, readjudicate the earlier effective date claim (assignment of ratings for the Veteran's fibromyalgia from November 1994 to June 2006 and severance claim (considering whether separate evaluations are warranted for an undiagnosed condition characterized by arthralgias of her hands, hips, ankles, and shoulders and for fibromyalgia from June 2006 forward).  If any claim continues to be denied, send her and her attorney an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


